DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 4, 5, 7-9, 11, 16, 17, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the election requirement in the reply filed on 4 August 2020.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 10, 12-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallikewitz et al. (US 2018/0261784; cited in prior Office action).  
Regarding Claims 1-3, 6, 10, 18, and 19, Wallikewitz teaches an OLED 100 having the following layer configuration (Fig. 4; p. 29, [0393]):

    PNG
    media_image1.png
    336
    352
    media_image1.png
    Greyscale

190: second electrode (cathode; p. 27, [0336]])
180: electron injection layer (EIL)
160: electron transport layer (ETL) stack
162: second ETL
161: first ETL
150: emission layer (EML)
140: hole transport layer (HTL)
130: hole injection layer (HIL)
120: first electrode (anode; p. 27, [0336])
110: substrate

The EIL may comprise a matrix compound of a phosphine oxide compound doped with a lithium organic complex.  A preferred phosphine oxide compound is 3-phenyl-3H-benzo[b]dinaphtho[2,1-d:1',2'-f]phosphepine-3-oxide (p. 36, [0451]).  
Wallikewitz teaches an ETL which is free of a light-emitting dopant.  Suitable matrix compounds include various triazines.  A preferred triazine matrix compound is 2-[3-(6'-methyl[2,2'-bipyridin]-5-yl)-5-(9-phenanthrenyl)phenyl]-4,6-diphenyl-1,3,5-triazine (p. 7, [0122]-[0123]).  
Wallikewitz does not expressly disclose the dipole moment or reduction potential of 2-[3-(6'-methyl[2,2'-bipyridin]-5-yl)-5-(9-phenanthrenyl)phenyl]-4,6-diphenyl-1,3,5-triazine, or the dipole moment of 3-phenyl-3H-benzo[b]dinaphtho[2,1-d:1',2'-f]phosphepine-3-oxide.  However, 2-[3-(6'-methyl[2,2'-bipyridin]-5-yl)-5-(9-phenanthrenyl)phenyl]-4,6-diphenyl-1,3,5-triazine is listed in the instant specification as a preferred first matrix material (specification at p. 17, second paragraph) and 3-phenyl-3H-benzo[b]dinaphtho[2,1-d:1',2'-f]phosphepine-3-oxide is listed in the instant specification as a preferred second matrix material (specification at p. 27, last paragraph).  The courts have held that “a compound and all its properties are mutually inseparable."  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, although not expressly disclosed, Wallikewitz’s first and second matrix materials will inherently possess the claimed dipole moment and reduction potential.
As illustrated above, Wallikewitz’s ETL and EML are in direct contact with one another (see Fig. 4; p. 29, [0393]).  Wallikewitz does not expressly teach the off-set between the reduction potential of the EML host and the reduction potential of the first matrix compound.  Nevertheless, Wallikewitz teaches EML host materials and first matrix compounds which are identical to those disclosed in the instant specification.  
As indicated above, Wallikewitz teaches 2-[3-(6'-methyl[2,2'-bipyridin]-5-yl)-5-(9-phenanthrenyl)phenyl]-4,6-diphenyl-1,3,5-triazine as a preferred first matrix compound.  This compound is listed in the instant specification a preferred first matrix material (specification at p. 17, second paragraph).  
Wallikewitz further teaches host materials for the EML at page 31-32, paragraph [0408].  The list of suitable host materials disclosed by Wallikewitz is identical to the list of suitable host materials provided in the instant specification under the heading “Emission layer (EML)” spanning pages 48-49.  Wallikewitz does not disclose any EML host materials which are not also disclosed by the instant specification.   
Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, the preferred first matrix compound and EML host materials disclosed by Wallikewitz will inherently share reduction potential values with the identical materials described in the instant specification.  Because Wallikewitz’s first matrix compound and EML host materials possess reduction potential values identical to the corresponding materials recited in the claims and described in the instant specification, Wallikewitz will also necessarily possess the claimed off-set between the reduction potential of the EML host and the reduction potential of the first matrix compound.
Wallikewitz as applied above reads on Claims 1-3, 6, 10, 18 (Ar6=phenyl), and 19 (Ar7=phenanthrenyl).
Regarding Claim 12, the EIL has a maximum layer thickness of 5 nm (p. 2, [0031]).  In one embodiment, the second (undoped) ETL has a minimum layer thickness of 10 nm (p. 26, [0327]).  This demonstrates that the thickness of Wallikewitz’s undoped ETL is at least two times the thickness of the EIL.
Regarding Claim 13, Wallikewitz teaches the use of fluorescent blue dopants in the EML (p. 32, [0412]).
Regarding Claim 14, the EML may include fluorescent emitters (p. 1, [0007]).  When fluorescent emitters are included in the EML, the OLED will be fluorescent.
Regarding Claim 15, the EML may include aryl-substituted anthracene compounds as host (i.e. matrix) materials (p. 31-32, [0408]).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 10, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US 2014/0361286) in view of Park et al. (US 2017/0331067).  Both references were cited in a prior Office action.
Regarding Claims 1-3, 6, 10, 18, and 19, Jaeger teaches an organic light emitting diode (OLED) (p. 2, [0023]).  The device includes an anode (p. 8, [0121]), a cathode (p. 12, [0160]), and an emitting layer containing a fluorescent emitter (p. 9, [0127]).  
The device further comprises an electron injection layer (EIL) (p. 11, [0150]).  The EIL may include materials selected from a list which includes 8-hydroxyquinolinolato-lithium (LiQ; an alkali organic complex) and phenyldipyrenylphosphine oxide (p. 11, [0151]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select these materials from the list of suitable EIL matrix materials based on their disclosed suitability for use in this capacity.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” (325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.
It would have been further obvious to one of ordinary skill in the art at the time of filing to combine LiQ and phenyldipyrenylphosphine oxide.  The two compounds are disclosed in parallel as equally suitable materials for use in Jaeger’s EIL, and are therefore recognized by the prior art as equivalents suitable for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Jaeger does not expressly disclose the dipole moment of phenyldipyrenylphosphine oxide.  This compound is identical to compound EIM-5 listed in Table 2 at page 31 of the instant specification.  The compounds in Table 2 are described as being extraordinarily preferred second matrix compounds (specification at p. 29, fifth paragraph).  The courts have held that “a compound and all its properties are mutually inseparable."  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, although not expressly disclosed, Jaeger’s phenyldipyrenylphosphine oxide will intrinsically possess the claimed dipole moment associated with the claimed second matrix material.
Jaeger’s OLED also includes an electron transport layer (ETL) (p. 10, [0138]).  Jaeger does not teach ETL matrix materials comprising a triazine or derivative thereof consistent with the elected species.
In the same field of endeavor, Park teaches an OLED comprising an electron transport layer (ETL) (p. 1, [0004], [0009]).  The ETL includes a compound expressed by Chemical Formula 1 (p. 1, [0009]-[0015]).  The first compound has a structure which easily receives electrons when an electric field is applied and accordingly, may increase the injection amount of electrons, decrease a driving voltage of the OLED, and improve efficiency (p. 13, [0122]).  
Suitable first compounds include Compound A-4 illustrated at page 18 and synthesized in Example 54 (p. 96-97, [0347]-[0348]):

    PNG
    media_image2.png
    152
    391
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to select Park’s Compound A-4 for use as the ETL matrix material in Jaeger’s OLED in order to  increase the injection amount of electrons, decrease a driving voltage of the OLED, and improve efficiency.  In addition, this compound is recognized by Park as being suitable for use as a matrix material in an ETL of an OLED.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.  Neither Jaeger nor Park disclose and/or require a dopant in the ETL.  Therefore, modification of Jaeger in view of Park will result in an undoped ETL.
The cited references do not expressly teach the reduction potential or dipole moment of Compound A-4.  However, Park’s Compound A-4 is identical to compound ETM-27 illustrated at page 61 in the instant specification.  The specification confirms that this compound has a dipole moment of 0.23 Debye and a reduction potential of -2.19.  This value falls between the reduction potential of 9,10-di(naphthalene-2-yl) anthracene and 4,4’-bis(4,6-diphenyl-1,3,5-triazin-2-yl)biphenyl.  This range is described by the instant specification as being less negative than -2.44 V and more negative than -2.03 V (specification at p. 8, sixth paragraph). 
Jaeger teaches OLEDs comprising an EML and ETL are in direct contact with one another (see Fig. 2, 208 and 206; p. 10, [0138]).  The cited references do not expressly teach the off-set between the reduction potential of the EML host and the reduction potential of the first matrix compound.  Nevertheless, modification of Jaeger in view of Park results in an OLED comprising as a first matrix material Park’s Compound A-4.  This compound is identical to compound ETM-27 illustrated at page 61 in the instant specification.  
Jaeger teaches that emitter materials in an emission layer may be embedded in a matrix (i.e. host) material (p. 9, [0128]-[0129]).  Jaeger does not disclose any suitable host materials for the emission layer.
Park provides a list of suitable host materials for use in an emission layer at pages 8-9, [0070].  Eight of the ten suitable host materials disclosed by Park are included in the list of suitable host materials provided in the instant specification under the heading “Emission layer (EML)” spanning pages 48-49.  
It would have been obvious to one of ordinary skill in the art at the time of filing to select any of Park’s host materials for use in Jaeger’s emission layer, as Park demonstrates the suitability of such materials for use in this capacity.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Modification of Jaeger in view of Park results in an OLED which includes first matrix materials and host materials which are identical to the materials disclosed in the instant specification.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the product resulting from modification of Jaeger in view of Park will intrinsically possess the claimed off-set between the reduction potential of the EML host and the reduction potential of the first matrix compound.  
Modification of Jaeger in view of Park as applied above reads on Claims 1-3, 6, 10, 18 (Ar6=phenylene), and 19 (Ar7=substituted phenylene).
Regarding Claim 12, Jaeger teaches an ETL having a thickness of 5-50 nm (p. 11, [0149]) and an EIL having a thickness of 5-200 nm (p. 11, [0152]).  The portion of the EIL thickness range falling between 100 and 200 nm is at least two times the thickness of the thickest ETL contemplated by Jaeger.  
Regarding Claims 13 and 14, Jaeger teaches the use of a blue fluorescent emitter layer (p. 9, [0131]).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger in view of Park as applied to Claims 1, 13, and 14 above, further in view of Conley et al. (US 2005/0211958).
Regarding Claim 15, Jaeger and Park remain as applied above.  Jaeger generally teaches toward embedding light emitting materials in a matrix material (p. 9, [0129]).  The cited references do not disclose a suitable matrix material.
In the same field of endeavor, Conley teaches an electroluminescent device comprising a light emitting layer which includes an anthracene host (i.e. matrix) material and a light emitting material (p. 1, [0001]).  Useful anthracene compounds illustrated beginning at page 6, [0037] include an anthracene structure substituted with C6-C26 aryl groups.  Such materials exhibit high efficiency and good operating stability (p. 6, [0034]) as well as high luminance yield (p. 26, [0202]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jaeger in view of Park as applied above, and further in view of Conley to select an anthracene compound as described above as matrix material for Jaeger’s light emitting layer for the benefit of high efficiency, good operating stability, and high luminance yield.
Response to Arguments

Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.
Rejection of Claims 1-3, 6, 10, 12-15, 18, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Wallikewitz
The Applicant argues that amended Claim 1 is not anticipated by Wallikewitz because the reference fails to expressly teach the off-set between the reduction potential of the EML host and the reduction potential of the first matrix compound.
As indicated above, Wallikewitz teaches 2-[3-(6'-methyl[2,2'-bipyridin]-5-yl)-5-(9-phenanthrenyl)phenyl]-4,6-diphenyl-1,3,5-triazine as a preferred first matrix compound.  This compound is listed in the instant specification a preferred first matrix material (specification at p. 17, second paragraph).  Wallikewitz further teaches a list of suitable host materials that is identical to the list of suitable host materials provided in the instant specification under the heading “Emission layer (EML)” spanning pages 48-49.  Wallikewitz does not disclose any EML host materials which are not also disclosed by the instant specification.   
Products of identical chemical compositions cannot have mutually exclusive properties.  See MPEP 2112.01.  Therefore, the preferred first matrix compound and EML host materials disclosed by Wallikewitz will inherently share reduction potential values with the identical materials described in the instant specification.  Because Wallikewitz’s first matrix compound and EML host materials possess reduction potential values identical to the corresponding materials recited in the claims and described in the instant specification, Wallikewitz will also necessarily possess the claimed off-set between the reduction potential of the EML host and the reduction potential of the first matrix compound.
The Applicant argues that amended Claim 1 is not anticipated by Wallikewitz because it recites a range that is narrower than the range of canceled Claim 21.
While the range in Claim 1 is narrower than the range of Claim 21, the fact remains that Wallikewitz’s preferred embodiments disclose a first matrix material and EML host materials identical to the preferred embodiments disclosed by the instant specification.  These materials will necessarily possess reduction potential values identical to the corresponding materials recited in the claims and described in the specification, and will therefore also necessarily possess the claimed difference or off-set in reduction potential.
The Applicant argues that Claim 1 is not anticipated by Wallikewitz because (i) the reference does not disclose the claimed subject matter with sufficient specificity, and (ii) the results of record demonstrate criticality of the claimed range.
The portion of the MPEP cited in the Applicant’s remarks deals with prior art which teaches a range overlapping or touching the claimed range, and the question of whether the degree of overlap is sufficiently specific to anticipate the claimed range.  The rejection based on Wallikewitz does not involve an overlapping or touching range.  Rather, as discussed above, the rejection is based on inherency.  Wallikewitz’s preferred embodiments disclose a first matrix material and EML host materials that are identical to the preferred materials described in the specification and will necessarily possess the same physical properties, including reduction potential, and will share identical differences in reduction potential when compared to one another.  Demonstrating the criticality of the claimed range is not sufficient to show that the prior art does not inherently possess the same range of properties.
Rejection of Claims 1-3, 6, 10, 12-14, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Jaeger in view of Park
The Applicant argues that Jaeger and Park, whether considered alone or in combination, do not teach or suggest the devices recited by the claims.
This argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant argues that even if the claims are prima facie obvious in view of Jaeger and Park, the prima facie case of obviousness is overcome by the unexpected results explained in Fig. 1 and by the Declaration under 37 C.F.R. 1.132 submitted on 13 December 2021.
Fig. 1 includes data points for each of Examples 1-5.  As noted in the previous Office action beginning at paragraph 61, each of these examples include a single EML host material (specification at p. 69, third paragraph), a single second matrix compound, and a single alkali organic complex (p. 69, fourth paragraph; p. 71-72, Table 6).  Five exemplary first matrix compounds are included.  
The materials employed in Examples 1-5 are not commensurate in scope with the breadth of materials included within the scope of Claim 21.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Therefore, Fig. 1 alone cannot be relied upon to establish the non-obviousness of Claim 21.
The Declaration includes newly presented Examples 6-16.  Ten of the eleven new examples employs as the first matrix material ETM-28 (identical to that of Examples 1-5).  One of the new examples employs as the first matrix material ETM-26.  Examples 6-16 employ either ABH113 or H09 as the emission layer (EML) host material.  ABH113 is identical to the EML host material employed in Examples 1-5 in the specification.  
Even when considered in combination, Examples 1-5 presented in the specification and Examples 6-16 presented in the Declaration are not reasonably commensurate in scope with the claimed invention.  
Examples 1-16 show results for a total of six first matrix materials and two EML host materials.  The claims are open to virtually any first matrix material that has a dipole moment falling within the claimed range and satisfies the claimed reduction potential off-set when considered in combination with the EML host material.  The description of the first matrix material provided in the specification at pages 7-26 demonstrates that the claims encompass a broad range of materials of varying structure which are not reasonably represented by the six species included in the examples.  
Examples 1-16 show results for a total of two EML host materials.  The claims are open to virtually any EML host material that satisfies the claimed reduction potential off-set when considered in combination with the first matrix material.  The description of the EML host material provided in the specification at pages 48-53 demonstrates that the claims encompass a broad range of materials of varying structure which are not reasonably represented by the two species included in the examples.  
Examples 6-16 show results for six second matrix compounds, one of which is identical to the second matrix material employed in each of Examples 1-5.  Examples 6-16 also show results for two alkali organic complexes, one of which is identical to the alkali organic complex employed in each of Examples 1-5.  None of Examples 1-16 include an alkali halide.  As with the first matrix material and EML host material, the six second matrix compounds and two alkali organic complexes are not reasonably commensurate in scope with the broad classes of materials included in the scope of Claim 1.  
Examples 1-16 are not reasonably commensurate in scope with the claims for the reasons discussed above.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979); MPEP 716.02(d).  However, in this case, any trend that could be determined from the exemplified data cannot reasonably be extended to the broad range of materials encompassed by Claim 1.  Therefore, Examples 1-16 and Fig. 1 are not sufficient to establish non-obviousness of the claimed invention.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762